DETAILED ACTION
In response to the Amendments filed on July 14, 2022, claims 4, 9, and 11 are amended; and claims 1, 3, 5-6, 8, and 13 care cancelled; and claims 22-26 are newly added. Currently, claims 2, 4, 7, 9-12, 14-26 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing member configured to apply a biasing force upon the cartridge door thereby biasing the cartridge door toward the fully open position thereof” in claims 17 and 21. It is noted that “member” is a generic placeholder coupled with the function of “biasing…configured to apply a biasing force upon the cartridge door thereby biasing the cartridge door toward the fully open position thereof.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: biasing member 24 in the form of a coil spring, other members capable of storing and releasing energy including other springs (e.g., torsion or leaf springs), elastic bands, and the like; or an actuator configured to apply a translational force onto the injection needle 20 when the activation button assembly 22 is depressed into the actuated position as described in instant [0021].

Response to Arguments
With respect to the previous drawing objection, the objection is withdrawn since claim 13 has been cancelled.
With respect to the double patenting and 35 U.S.C. 103 rejections, the rejections are withdrawn since the rejected claims have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hussein Akhavannik on July 22, 2022.

The application has been amended as follows: 
Claims 14 and 18 are amended as follows:
14. (Currently Amended) The injector of claim 2, wherein at least one of the contact of the power supply or the opposing contact of the power supply circuit comprises a deflectable finger, the finger having a natural position in which the finger contacts the opposing contact, wherein the finger is deflected away from the natural position thereof in the first state of the electrically insulated arm and the finger returns to the natural position thereof when the electrically insulated arm moves to the second state thereof.  
18. (Currently Amended) The injector of claim 7, wherein at least one of the contact of the power supply or the opposing contact of the power supply circuit comprises a deflectable finger, the finger having a natural position in which the finger contacts the opposing contact, wherein the finger is deflected away from the natural position thereof in the first state of the electrically insulated arm and the finger returns to the natural position thereof when the electrically insulated arm moves to the second state thereof.

REASONS FOR ALLOWANCE
Claims 2, 4, 7, 9-12, and 14-26 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not singly or in combination disclose all of the specifics of the injectors comprising an injector housing, a cartridge door, a power supply, a power supply circuit, at least one power-operated component and an electrically insulated arm as required by the claims.
The closest prior art of record is Brüggemann (US Pub. No. 2012/0071819 A1), Flaherty (US Pub. No. 2002/0072733 A1), Edwards (US Pub. No. 2008/0269689 A1), Bar-El (US Pub. No. 2018/0154081 A1), Murakami (US Pub. No. 2017/0043092 A1), Cabiri (US Pub. No. 2014/0188073 A1), and Murison (US Pub. No. 2016/0366946 A1).
Regarding claims 2 and 7, it is noted that while Cabiri and Murison both discloses an injector with insulating elements, they also do not disclose the specific relationship of the electrically insulated arm, the power supply, the power supply circuit, and the cartridge door as required in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783